COURT OF APPEALS
EIGHTH DISTRICT OF TEXAS
EL PASO, TEXAS





DAVID GOAD,

                            Appellant,

v.


ZUEHL AIRPORT  FLYING
COMMUNITY OWNERS
ASSOCIATION, INC.,

                            Appellee.

§
 
§
 
§
 
§
 
§
 
 § 


No. 08-10-00216-CV

Appeal from the

25th Judicial District Court

of Guadalupe County, Texas 

(TC# 08-1872-CV) 






MEMORANDUM  OPINION

            Pending before the Court are two motions filed by the Appellee.  In the first motion,
Appellee requests that this Court reconsider our order permitting the Appellant to proceed in
forma paueris, on appeal.  In the second motion, Appellee requests that this Court dismiss the
appeal for lack of jurisdiction.  Because a final, appealable order has not been issued by the trial
court in this case we will grant Appellee’s motion to dismiss.  Appellee’s motion for
reconsideration will be denied as moot.
            Appellant filed a notice of appeal on June 30, 2010.  The notice of appeal states, in part: 
The order appealed from was verbal [sic] made on March 31, 2010.  The order
was never signed.  However, the actions of the Court constitute the same by the
seizer [sic] of property.

            The clerk’s record does not include an order referencing the trial court’s March 31
rulings, nor does it contain a final judgment.
            Appellate courts generally have jurisdiction over final judgments, and such interlocutory
orders as the legislature deems appealable.  Tex.Civ.Prac.&Rem.Code Ann. § 51.012 (Vernon
Supp. 2010) & § 51.014 (Vernon 2008); Ruiz v. Ruiz, 946 S.W.2d 123, 124 (Tex.App.--El Paso
1997, no pet.).  Given the absence of a final judgment or appealable order in this case, Appellee’s
motion to dismiss for lack of jurisdiction is GRANTED.  Appellee’s motion for reconsideration
is DENIED as moot.


September 22, 2010
DAVID WELLINGTON CHEW, Chief Justice

Before Chew, C.J., McClure, and Rivera, JJ.